DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.

Allowable Subject Matter
Claims 367-370, 372-376, 379-381, 383-386, 391-401 and 403-405 are allowed.
The following is an examiner’s statement of reasons for allowance: the IDS submission filed with the RCE does not affect the reasons for allowance indicated in the communication mailed 10 March 2022. As noted therein, Applicant’s supplemental amendment, filed 25 February 2022, is in line with the allowable subject matter discussed in the interview on 15 February 2022. In particular, the combination of features with respect to the temperature and nozzle exit velocity of the high hydrogen-content light hydrocarbon gas feedstock used in the direct incorporation of the high hydrogen-content light hydrocarbon gas feedstock into the low hydrogen-content hydrocarbon feedstock for causing an alkylation reaction that results in the mass transfer of carbon atoms and hydrogen atoms from the light hydrocarbon gas feedstock into a liquid product produced from the mixing, is considered to distinguish over the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772